         Case 3:19-cv-02045-MK          Document 25       Filed 10/09/20     Page 1 of 6




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON




LORI ANN MOSELEY,                                                     Case No. 3:19-cv-02045-MK

               Plaintiff,                                                 OPINION AND ORDER

       v.

CAPT. A. BRUNS; MR. BRUNS; LISA
ARRINGTON; PAULA MEYERS; POLLY
ROWLANDS,

            Defendants.
__________________________________

KASUBHAI, Magistrate Judge:

       Plaintiff, an inmate at Coffee Creek Correctional Facility (CCCF), filed suit pursuant to

42 U.S.C. § 1983 and alleged claims of deliberate indifference and retaliation arising from the

conditions of her confinement. Defendants now move for summary judgment for failure to

exhaust administrative remedies. Defendants’ motion is granted, in part.

                                          DISCUSSION

       Plaintiff alleges that defendants violated her First and Eighth Amendment rights by

subjecting her to numerous retaliatory cell transfers and continuous, 24-hour lighting in her cell.


1 - OPINION AND ORDER
         Case 3:19-cv-02045-MK           Document 25       Filed 10/09/20      Page 2 of 6




       Defendants move for summary judgment on grounds that plaintiff failed to exhaust her

available administrative remedies. To prevail on their motion, defendants must show there is no

genuine dispute as to any material fact and they are entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Albino v. Baca, 747 F.3d

1162, 1166 (9th Cir. 2014) (“If undisputed evidence viewed in the light most favorable to the

prisoner shows a failure to exhaust, a defendant is entitled to summary judgment under Rule

56.”). The court must construe the evidence and draw all reasonable inferences in the light most

favorable to plaintiff. Torres v. City of Madera, 648 F.3d 1119, 1123 (9th Cir. 2011).

       Under the Prison Litigation Reform Act (PLRA), inmates must exhaust all available

administrative remedies before filing a federal action to redress prison conditions or incidents.

See 42 U.S.C § 1997e(a) (“No action shall be brought with respect to prison conditions under

section 1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are exhausted.”).

The exhaustion requirement is mandatory and requires compliance with both procedural and

substantive elements of the prison administrative process. Woodford v. Ngo, 548 U.S. 81, 85, 90

(2006). Importantly, inmates are required to exhaust all available grievance remedies before

filing a § 1983 action, including appealing the grievance decision to the highest level. Jackson v.

Fong, 870 F.3d 928, 933 (9th Cir. 2017).

       Although the exhaustion requirement is mandatory, it is not absolute. If the defendant

shows that the inmate did not exhaust an available administrative remedy, “the burden shifts to

the prisoner to come forward with evidence showing that there is something in his particular case

that made the existing and generally available administrative remedies effectively unavailable to

him.” Albino, 747 F.3d at 1172; see also Ross v. Blake, 136 S. Ct. 1850, 1859 (2016) (“[A]n


2 - OPINION AND ORDER
           Case 3:19-cv-02045-MK        Document 25       Filed 10/09/20      Page 3 of 6




inmate is required to exhaust those, but only those, grievance procedures that are ‘capable of use’

to obtain ‘some relief for the action complained of.’”) (citation omitted). This burden is met

when the prisoner shows that he or she took “reasonable and appropriate steps” to pursue

administrative remedies, but prison officials nonetheless interfered with the prisoner’s attempts

to exhaust or failed to follow the correct grievance protocol. Nunez v. Duncan, 591 F.3d 1217,

1224 (9th Cir. 2010).

       At all relevant times, ODOC employed a three-step grievance and appeal process. See

former Or. Admin. R. 291-109-0140. Under that process, the inmate was required to file a

grievance within thirty days of the alleged condition or incident. Id. 291-109-0150(2).1 A

grievance that was returned to the inmate on procedural grounds could not be appealed. Instead,

if the procedural errors could be corrected, the inmate could resubmit the grievance within

fourteen days from the date it was returned. Id. § 291-109-0160(5). If a grievance was accepted,

the inmate could appeal any response to the grievance within fourteen calendar days. Id. 291-

109-0170(1)(b). If the first appeal was denied, the inmate could file a second appeal within

fourteen days of the date the denial was sent to the inmate. Id. 291-109-0170(2)(c). A decision

following a second appeal was final. Id. 291-109-0170(2)(f).

       1. Eighth Amendment Claim

       On September 16, 2019, plaintiff filed Grievance No. CCCF.2019.10.001 and

complained about the lighting in her cell. Plaintiff indicated an incident date of “24 hr



       1
         Recent amendments to ODOC’s grievance process require inmates to file a grievance
within fourteen days of the relevant condition or incident, unless the inmate “can satisfactorily
demonstrate why the grievance could not be timely filed.” Or. Admin. R. 291-109-0205(1). The
rule change apparently became effective on October 18, 2019, before plaintiff submitted one of
her grievances at issue in this case. However, defendants rely on the former version of the
grievance rules. See Arrington Decl. Att. 2 (ECF No. 13). Regardless, this change to the rules
does not affect the analysis or outcome in this case.
3 - OPINION AND ORDER
         Case 3:19-cv-02045-MK          Document 25       Filed 10/09/20      Page 4 of 6




continuous” and complained that the “safety lights” in her cell were too bright and causing

“sleep deprivation.” Arrington Decl. Att. 5 at 4. On October 1, 2019, the grievance was returned

to plaintiff for corrections, because a grievance “[m]ust include a complete description of the

incident, action, or application of rule, including date, approximate time and what action

requested to resolve grievance.” Id. Att. 5 at 3. Plaintiff was informed that she must resubmit her

corrected grievance within fourteen days. Id.

       On October 13, 2019, plaintiff signed her corrected grievance. Plaintiff asserted that from

“Aug 22 – 2018 until now 10/13/19” she had “been forced to try to sleep in a cell that is

illuminated 24 hours nonstop.” Id. Att. 5 at 2. On October 17, 2019, the corrected grievance was

stamped as received and denied. Id. Att. 5 at 1. Plaintiff could not appeal the denial of her

corrected grievance.

       Defendants argue that plaintiff did not exhaust the grievance process, because the

Grievance Coordinator did not receive plaintiff’s corrected grievance within fourteen days after

it was returned to her. See former Or. Admin. R. 291-109-0160(5)(“If a grievance is returned to

the inmate because it does not comply with these rules, the inmate may elect to resubmit the

grievance to the grievance coordinator within 14 calendar days from the date the grievance was

sent back to the inmate if the procedural errors can be corrected.”). However, plaintiff’s

corrected grievance was not actually denied for this reason; it was denied because “Grievances

must be received by the designated Grievance Coordinator within 30 calendar days of the

incident.” Arrington Decl. Att. 5 at 1. Plaintiff’s grievance should not have been denied on this

ground. Plaintiff complained of an ongoing and continuous incident and her initial grievance was

submitted within thirty days of the incident as required by the applicable rule.




4 - OPINION AND ORDER
            Case 3:19-cv-02045-MK       Document 25        Filed 10/09/20     Page 5 of 6




       Defendants nevertheless maintain that the grievance denial “was incorrectly stated as the

rule (OAR § 291-109-0160) provides for 14 days to resubmit a grievance returned for

corrections, not 30 days.” Arrington Decl. ¶ 12. However, the language of the denial – that

“Grievances must be received by the designated Grievance Coordinator within 30 calendar days

of the incident” – clearly invokes the ODOC rule requiring initial grievances to be submitted

within thirty days of the relevant incident. Id. Att. 5 at 1; former Or. Admin. R. 291-109-0150(2)

(providing that “the functional unit grievance coordinator must receive an inmate’s grievance

within 30 calendar days of the date of the incident giving rise to the grievance”). Thus, plaintiff’s

corrected grievance was denied on an invalid ground.

       Even if defendants could rely on the fourteen-day deadline in support of their motion,

questions of fact remain that preclude summary judgment. The grievance denial was dated

October 1, 2019, and plaintiff was required to submit her corrected grievance by October 15,

2019. Id. Att. 5 at 3. Plaintiff signed her corrected grievance on October 13, 2019, two days

before the deadline. Id. Att. 5 at 2. However, plaintiff’s corrected grievance was not received by

the grievance office until October 17, 2019, four days later. Id. Defendants do not explain the

four-day delay between the date plaintiff signed her corrected grievance and the date it was

received.

       Viewing the facts in the light most favorable to plaintiff, it appears that she took

“reasonable and appropriate steps” to submit her corrected grievance within the time allowed.

Nunez, 591 F.3d at 1224. It is unclear why it took four days for her grievance to reach the

grievance office and whether that delay should be attributed to plaintiff or defendants.

Accordingly, I find that genuine issues of material fact preclude summary judgment for the

failure to exhaust Grievance No. CCCF.2019.10.001.


5 - OPINION AND ORDER
          Case 3:19-cv-02045-MK           Document 25        Filed 10/09/20      Page 6 of 6




        2. First Amendment Retaliation Claim

        On November 1, 2019, plaintiff signed Grievance No. CCCF.2019.11.010 and

complained that she had been subjected to retaliatory cell transfers. Arrington Decl. Att. 6 at 3-5.

The grievance was accepted and sent for a response. On November 13, 2019, Capt. Bruns

responded to the grievance and explained that plaintiff’s transfers were “based on the needs of

the facility at that time.” Id. Att. 6 at 1. Plaintiff did not appeal the response to her grievance.

        Defendants show that plaintiff failed to exhaust the administrative grievance process with

respect to Grievance No. CCCF.2019.11.010. Plaintiff does not argue or provide evidence to

show that she took reasonable and appropriate steps to exhaust this grievance and was prevented

from doing so. Accordingly, summary judgment is granted on plaintiff’s claim of First Amended

retaliation.

                                           CONCLUSION

        Defendants’ Motion for Summary Judgment (ECF No. 12) is GRANTED in part and

DENIED in part. The motion is granted with respect to plaintiff’s First Amendment claim, and

that claim is DISMISSED without prejudice for failure to exhaust administrative remedies.

Defendants’ Motion is DENIED with respect to plaintiff’s Eighth Amendment claim.

        DATED this 9th day of October 2020.


                                                s/ Mustafa T. Kasubhai
                                                MUSTAFA T. KASUBHAI
                                                United States Magistrate Judge




6 - OPINION AND ORDER
